Citation Nr: 0327520	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
with hypertension.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Army from May 
1967 to April 1969, with subsequent service in the standby 
reserves until May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for congestive heart 
failure with hypertension and for flat feet.  The veteran 
subsequently perfected an appeal regarding both of those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in September 2001 and 
Supplemental Statements of the Case (SSOC's) in May 2002, 
August 2002, and October 2002.


REMAND

In a VA Form 9 submitted in September 2001, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  The veteran's accredited representative reiterated 
this request in a document entitled "Appellant's Brief", 
which is dated in September 2003.

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).  In light of the 
multiple hearing requests received from the veteran, the 
Board believes that a remand of this case is necessary, in 
order to ensure that the veteran is afforded a full 
opportunity for a personal hearing.

Accordingly, this case is remanded for the following:

The RO should take steps to arrange for 
the veteran to be provided with a 
personal hearing, to be conducted by a 
traveling Veterans Law Judge.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



